    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 1 of 25




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NICHOLAS LECLAIR,

                                 Plaintiff,
                                                                   1:19-CV-0028
      -v-                                                           (BKS/DJS)

SARAH RAYMOND, et al.,

                                 Defendants.


APPEARANCES:                                         OF COUNSEL:

NICHOLAS LECLAIR
Plaintiff, Pro Se
Oil City, PA 16301

MURPHY BURNS LLP                                     STEPHEN M. GROUDINE,
Attorneys for Defendants Raymond,                    ESQ.
Breen, Lord, Hoerter, and Warren County
407 Albany Shaker Road
Loudonville, NY 12211

DANIEL J. STEWART
U.S. MAGISTRATE JUDGE

                    MEMORANDUM-DECISION and ORDER

                               I. INTRODUCTION

      Presently pending before the Court are numerous Motions relating to discovery

disputes, discovery deadlines, alleged spoliation of evidence, and a proposed Third

Amended Complaint. Dkt. Nos. 66, 81, 97, 98, 100, 102, 103, 107, 108, 117, 129, & 134.

                                              1
      Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 2 of 25




An on-the-record telephone conference was held on December 16, 2020, at which time

the pro se Plaintiff and counsel for the Defendants were both provided an opportunity to

address the merits of all the outstanding issues. Dkt. No. 147, Transcript. At the end of

the conference the Court indicated it would issue a written ruling on the pending Motions,

and the following represents that omnibus Decision.

                                II. PROCEDURAL HISTORY 1

        This civil rights case was commenced on January 7, 2019. Dkt. No. 1. Shortly

thereafter the pro se Plaintiff filed an Amended Complaint as of right. Dkt. No. 4.

Plaintiff requested to proceed in forma pauperis, so this Court then conducted an initial

review in which, applying a lenient standard, it allowed certain aspects of the case to

proceed. In particular, three of Plaintiff’s claims were allowed: (1) a claim that Defendant

Sarah Raymond violated Plaintiff’s due process rights by presenting false and fraudulent

evidence during a Warren County Family Court custody proceeding, which proceeding

began with a February 13, 2018 petition on consent, and a March 14, 2018 Family Court

Order granting physical and legal custody of Plaintiff’s two children to the children’s

grandmother, and which ended when the Family Court issued a Final Order of Custody

in favor of Plaintiff and his wife on or about October 9, 2018; (2) a claim against Warren

County and certain named Social Service Supervisors premised upon a theory of

supervisory liability and/or a Monell “policy or custom” argument; and (3) a Fourth


1
 A detailed factual recitation of this case is contained in the District Court’s extensive August 25, 2020
Memorandum-Decision and Order. Dkt. No. 73.
                                                     2
     Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 3 of 25




Amendment claim that, on a specific date in August, 2019, Warren County Social

Services Case Worker Sarah Raymond illegally entered Plaintiff’s apartment. Dkt. No.

7. That Report and Recommendation was adopted by United States District Court Judge

Brenda Sannes on July 1, 2019. Dkt. No. 12. Thereafter, the District Court granted

Plaintiff another opportunity to amend and to serve a Second Amended Complaint. Dkt.

No. 73. The amendment was limited to adding or clarifying Plaintiff’s Due Process claim

against Defendants Raymond, Hoerter, Lord, Breen, and Warren County. Id. The Second

Amended Complaint was filed on the docket on August 27, 2020. Dkt. No. 75. In

considering the outstanding discovery disputes as well as the Motion to Amend, it is

critical to note that, despite Plaintiff’s long-running dispute with both the Warren County

Family Court and the Warren County Social Services Department, only these claims as

outlined in the Court’s review of the Complaint remain before the Court.

                              III. DISCOVERY ISSUES

       Several discovery issues were raised at the recent conference or were referenced

in the Letter-Motions that are presently pending. Initially, in July of this year Plaintiff

asked for permission to serve additional interrogatories in excess of the number

authorized by the Federal Rules and justified the request based on his financial inability

to conduct depositions of the Defendants. Dkt. No. 66. The Court indicated a willingness

to consider that request, but directed that the proposed additional interrogatories be sent

to the Court for review prior to their service upon defense counsel. Dkt. No. 74, Text

                                             3
     Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 4 of 25




Order dated August 26, 2020. Plaintiff never submitted the proposed interrogatories to

the Court for review and discovery has now closed. Accordingly, Plaintiff’s request for

additional interrogatories is denied as moot.

       Next, Defendants’ counsel has objected to certain additional discovery demands

propounded by Plaintiff and served on December 4, 2020, approximately four days after

the expiration of the November 30, 2020 discovery deadline. Dkt. No. 117. For those

demands to have been timely they should have been served by the end of October 2020.

See N.D.N.Y. L.R. 16.2; FED. R. CIV. P. 34(b)(2)(A). Accordingly, Defendants’ Letter-

Motion to strike Plaintiff’s demands is granted. In the same letter, defense counsel has

also requested an order compelling Plaintiff to respond to certain supplemental document

demands which the Defendants served on October 30, 2020. Id. As those demands were

timely under the rules, the Defendants’ Letter-Motion is hereby granted, without costs.

In the event that he has not done so already, Plaintiff is directed to respond to the October

30, 2020 discovery demands within fourteen days of the date of this decision. The parties

and counsel are once again reminded of their obligation to supplement their Rule 26 initial

disclosures and their discovery responses, as warranted.

       Finally, to the extent that Plaintiff requests a further extension of discovery,

issuance of subpoenas to conduct further fact gathering after the discovery deadline, or




                                                4
      Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 5 of 25




an order requiring Defendants to comply with state FOIL requirements, 2 Dkt. Nos. 115,

119, 129, & 134, those requests are denied.

                                             IV. SPOLIATION

        Plaintiff has requested sanctions for what he claims is the production of falsified

or altered documents by Defendants and their counsel, as well as the abject failure to

produce certain documents. Dkt. Nos. 102, 107, & 111. Plaintiff states in general terms

that “hundreds of documents have been concealed by Defendants,” Dkt. No. 102 at p. 6,

but it is not entirely clear to the Court what those specific documents are as they have not

been identified with any particularity.               As a result of the recently held telephone

conference, however, it appears that the documents fall into a few specific categories:

missing photographs; allegedly altered and withheld records of home visits; and falsified

DSS records, believed to be contained in Dkt. No. 101. See Transcript at pp. 12-23.

                                                   A. Standard

        The Court concludes that the allegations contained in Plaintiff’s Motion fall under

the general category of spoliation of evidence. “Spoliation is the destruction or significant

alteration of evidence, or the failure to preserve property for another’s use as evidence in

pending or reasonably foreseeable litigation.” West v. Goodyear Tire & Rubber Co., 167

F.3d 776, 779 (2d Cir. 1999). As for the legal standard to be employed, a party seeking



2
  The Court notes that FOIL specifically provides that individuals seeking the release of records under FOIL, or
appealing denials thereof, must submit “written request[s]” to the relevant State entity. N.Y. Pub. Off. Law §
89(3)(a) - (4)(a). A person denied access may bring an Article 78 proceeding in state court. Id. at (4)(b).
                                                        5
     Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 6 of 25




sanctions based on the destruction or falsification of evidence must establish: “(1) that the

party having control over the evidence had an obligation to preserve it at the time it was

destroyed; (2) that the records were destroyed ‘with a culpable state of mind’; and (3) that

the destroyed evidence was ‘relevant’ to the party’s claim or defense such that a

reasonable trier of fact could find that it would support that claim or defense.” Residential

Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 107 (2d Cir. 2002) (quoting Byrnie

v. Town of Cromwell, 243 F.3d 93, 107-12 (2d Cir. 2001)). “The party seeking sanctions

bears the burden of establishing all elements of a claim for spoliation of evidence.”

Treppel v. Biovail Corp., 249 F.R.D. 111, 120 (S.D.N.Y. 2008). Moreover, pursuant to

Rule 37(d) and 7.1(d) of the Local Rules of the Northern District of New York, a motion

for sanctions must include a certification that the movant has in good faith conferred with

the opposing party in an effort to obtain the answer or response without the need for court

action.

                                      B. Missing Photographs

          First, Plaintiff maintains that photographs of a July 3rd groin injury sustained by

his child were taken by Social Services Case Worker Sarah Raymond, but that when they

were demanded during discovery in this case, Defendants responded that they did not

have any such photos. Transcript at pp. 19-21. During the course of the recently held

telephone conference, and thereafter, defense counsel clarified that the caseworker had in

fact taken photographs of the child as part of a third-party investigation which was

                                                6
     Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 7 of 25




ultimately determined to be unsubstantiated. Transcript at pp. 21-24; Dkt. No. 133.

However, counsel’s further investigation revealed that those photographs were not saved

to a compact disc, printed, or scanned. Dkt. No. 133. If they had been downloaded to

her work computer, the caseworker has since changed computers and the photos were

never transferred to the new computer. Id. The photos were deleted from the Social

Services Worker’s camera after the investigation was determined to be unfounded. Id.

Plaintiff, for his part, believes that there are, or should be, additional copies of the photos

in question. Transcript at pp. 19-21.

       Having considered the elements necessary for a finding of spoliation, the Court

concludes that Plaintiff has not satisfied his burden of proof in relation to the issue of the

missing photographs of his child. Plaintiff has not established that the failure to preserve

these photographs was in anyway intentional, vexatious, or done in bad faith. The photos

in question related not to claims against Plaintiff, but rather to a third-party investigation

that had been closed long before the present action was filed. The fact that the photos

were not maintained, while possibly unfortunate, is not the basis for any sanction.

Plaintiff asserts that the Defendants have the photos and are simply refusing to turn them

over, but defense counsel indicates on the record to the Court that a comprehensive search

has been made and the photos have not been found. The Court credits this explanation.

It is evident to the Court that Plaintiff has not met his burden to show misconduct on the

part of the Defendants.

                                               7
     Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 8 of 25




       In addition to the foregoing, it is not at all clear that the photos in question have

any relevance to the present lawsuit. As explained as part of the March 2019 Report-

Recommendation and Order, and reiterated during the course of the recently held

telephone conference, this case does not involve an inquiry into the reasonableness of

Warren County Social Services’ investigation into claims of alleged abuse by a third party

or parties on Plaintiff’s child. The third party in question is not a state actor, and there is

no constitutional duty on the part of a social services department to conduct any

investigation into it, negligent or otherwise. See LeClair v. Vinson, 2019 WL 1300547,

at *8 (N.D.N.Y. Mar. 21, 2019).

                                     C. Home Visit Records

       The next area of dispute involves certain records of home visits that Plaintiff

maintains have been altered by the Warren County Defendants. As noted above, one of

the remaining claims is that, on a single occasion, Defendant Raymond entered Plaintiff’s

residence in violation of the Fourth Amendment. At the recent telephone conference,

Plaintiff further explained that his wife had revoked her consent to have CSW Raymond

enter the residence on this occasion, and therefore her conduct in doing so is said to have

constituted an unreasonable search. Transcript at p. 15. Because the Court perceived that

there was some confusion as to the exact date in August of 2019 that this alleged illegal

entry occurred, the Court previously agreed to review, in camera, records relating to home

visits or checks on Plaintiff’s residence during a specific period both before and after the

                                               8
     Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 9 of 25




suspected entry date in August. See Text Minute Entry dated October 9, 2020. The Court

reviewed the records in camera because the visits related to a third-party investigation

that was determined to be unfounded and therefore records relating to the investigation

would have been sealed under state law. N.Y. Comp. Codes R. & Regs. tit. 18, § 432.9.

Nevertheless, after review, the Court directed disclosure of the records to Plaintiff. Dkt.

No. 95.

       Plaintiff now maintains that the Defendants have not responded truthfully in

providing records of all unannounced home visits by Defendant Raymond. Dkt. No. 102

at pp. 14-15. In addition, Plaintiff notes that the bates stamped disclosures do not

resemble documents previously disclosed in discovery, and he believes that they have

been altered by the Defendants, and, in support of this, points to the fact that an August

27, 2020 date is included in the records. Transcript at pp. 13-14; Dkt. Nos. 102 & 107-1.

       Defense counsel responds that there was no alteration or falsification of any of the

documents. Dkt. No. 110 at p. 2; Transcript at pp. 17-18. Counsel notes that the

docketing system utilized by social workers in New York State, “Connections,” is

designed to prevent any entry into the system from being altered or deleted outside of 20

days from the initial recording date.     Id.       Further, the Connections system is not

maintained by Warren County or its officials. Id. He explains that the date of August 27,

2020 on the records is merely a reference to the print date.           Id.   Regarding the

interrogatory responses, Defendants acknowledge an error in their initial response in

                                                9
     Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 10 of 25




connection with one home visit that was labeled as a telephone visit and therefore have

amended their responses.             Transcript at p. 18.          Plaintiff is not satisfied with this

explanation, and requests the Court retain its own expert to review the electronic database.

Id. at p. 19; Dkt. Nos. 102 & 107.

        Upon review of Plaintiff’s claims of Defendants’ falsification of home visit

records, the Court once again concludes that Plaintiff has failed to establish the necessary

elements for the imposition of a spoliation sanction. The fact that the printout date is for

August 2020, or that the printout is different from what was provided to Plaintiff by

Defendants in their discovery responses, is not sufficient to establish the required

destruction or alteration. See Oliver v. New York State Police, 2019 WL 1915215, at *5

(N.D.N.Y. Apr. 30, 2019) (“[T]he Court concludes that the best evidence indicates that

the date issue is caused by a computer function, and not by any misconduct of the

Defendants or counsel.”). The Defendants turned over precisely what the Court directed

them to turn over. Further, the Defendants’ correction of a previous interrogatory

response to add the date of another unannounced home visit is nothing more than

Defendants’ recognition and fulfillment of their obligation to supplement their responses

when they discover new information. 3




3
  Rule 26(e)(1) of the Federal Rules of Civil Procedure provides that a litigant “must supplement or correct its
disclosure or response [ ] in a timely manner if the party learns that in some material respect the disclosure or
response is incomplete or incorrect, and if the additional or corrective information has not otherwise been made
known to the other parties during the discovery process or in writing.”

                                                        10
     Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 11 of 25




         Relevance is a significant issue here as well. The parties have confirmed to the

Court that what is at issue in Plaintiff’s third claim is a single incident that occurred on

two potential dates in August: August 3rd or August 14th. Transcript at pp. 14-15.

Therefore, home visits or welfare checks that occurred before or after that singular

incident have little if any relevance to this claim. Insofar as Plaintiff wants to utilize these

unannounced home visits to criticize the methods of Warren County Social Services’

investigation into a claim of abuse by a third party, that is once again outside the

legitimate bounds of discovery in this case. 4

                                            D. Social Services Records

         Finally, Plaintiff points to a series of alleged falsifications and/or lies connected

with the Social Services records and the Family Court proceedings. See Dkt. Nos. 101 &

102 at p. 11 (“These DSS Defendants fabricated governmental records to make the

Plaintiff and wife appear as ‘not competent’, ‘mentally ill’ and as an ‘immediate danger

to their children’”). Many of these allegations are contained in the proposed Third

Amended Complaint, and relate, among other things, to conduct that occurred in New

Hampshire and information provided by the grandmother of Plaintiff’s children. Dkt. No.

98 at ¶¶ 22-63. According to Plaintiff, all this information was put in the Warren County




4
  The Court also declines to appoint a computer expert to review the Connections system. While Federal Rule of
Evidence 706 does provide the Court with the authority to do so, that authority is utilized sparingly. See Benitez v.
Mailloux, 2007 WL 836873, at *2 (N.D.N.Y. Mar. 15, 2007). Plaintiff’s rank speculation of some skullduggery,
together with the limited relevance of the issue, leads the Court to conclude that the appointment of an expert is
unnecessary.
                                                          11
    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 12 of 25




Social Services records, to which the Warren County Family Court did or may have had

access. Transcript at pp. 31-33.

       As to the events in New Hampshire, Plaintiff alleges that he was wrongfully

arrested on January 12, 2018 based upon a fabricated affidavit of a New Hampshire police

officer who indicated that Plaintiff was homeless; that he and his family, including his

two children, were living out of their automobile; and that the family had repeatedly

refused assistance. Dkt. No. 98 at ¶¶ 22-26; Dkt. No. 101 at p. 28. Plaintiff’s children

were then placed in foster care by New Hampshire officials. Dkt. No. 98 at ¶ 24. Plaintiff

was released the day of his arrest, and the Family Court proceeding was transferred to

Warren County, New York, where the grandmother was awarded Article 6 custody, and

then the parents relocated back to the Upstate area to live with that grandmother. Dkt.

No. 101 at p. 9.

       Plaintiff and his wife at all times deny that they were homeless while in New

Hampshire or that they in any way neglected their children. See Dkt. No. 98, generally;

Dkt. No. 101 at p. 36.      Nevertheless, the allegations of inadequate guardianship,

inadequate food, clothing, and shelter, and lack of medical care were “substantiated.”

Dkt. No. 101 at p. 29; Dkt. No. 98 at ¶¶ 30-31. As part of her March 1, 2018 note,

Defendant Raymond recorded that the children were reported to be malnourished and

slightly underweight when New Hampshire officials placed them in foster care. Id. at p.

25. The children also reportedly had not been seen by a doctor since birth, which is an

                                            12
    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 13 of 25




allegation that Plaintiff notes that he can disprove through medical records. Id. at p. 29;

Transcript at pp. 26-27.

       With regard to Plaintiff’s mental health, the March 1, 2018 Warren County DSS

note indicates that Plaintiff was observed to be controlling; that he was involved in drug

deals and had been shot in 2012; and that he believed the FBI was out to get him and had

planted a “tracker chip” in him. Dkt. No. 101 at pp. 25-26. It appears that this information

was provided by the children’s grandmother directly to the Social Worker, Sarah

Raymond. Id. at pp. 26-27.

       Plaintiff denies all of these allegations.       He notes that he was seen for

psychological evaluation at the request of the Warren County Family Court, and that the

evaluation noted “Nick presents as a normally adjusted individual with adequate

parenting skills” and “there was no indication that Nick has any serious mental disorder.”

Dkt. No. 98 at ¶ 31; Dkt. No. 101 at pp. 39-41.

       In the Court’s view, Plaintiff has failed to present sufficient proof on his claim of

spoliation of evidence regarding the content of the Family Court or Social Services

records. First, it appears that many of the notations are not falsifications or alterations at

all, but merely reports by third parties or conclusions or impressions of the social worker

with which Plaintiff vehemently disagrees. Compare Frost v. New York City Police

Dep’t, 980 F.3d 231, 247 (2d Cir. 2020) (witness statement that he was pressured to

identify suspect as the shooter after he had previously indicated he could not make such

                                              13
    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 14 of 25




an identification was sufficient to oppose summary judgment motion on due process

claim based upon fabrication of evidence), with Walker v. City of New York, 621 Fed.

Appx. 74, 76 (2d Cir. 2015) (“We agree with the district court that the record is devoid

of evidence that Defendants perjured themselves or manufactured false evidence. None

of the alleged misstatements or inconsistencies identified by Plaintiffs rises to the level

of a due process violation.”) and Cornejo v. Bell, 592 F.3d 121, 129 (2d Cir. 2010)

(“[T]his Court has found no constitutional violation where caseworkers allegedly

committed ‘sins of commission and omission in what they told and failed to tell . . . the

Family Court Judge.’”) (quoting van Emrik v. Chemung Cty. Dep’t of Soc. Servs., 911

F.2d 863, 866 (2d Cir. 1990)). The fact that a third party may be in error, or even

intentionally lied, when he or she reported a claim that Plaintiff and his family were living

out of their automobile in New Hampshire, or that Plaintiff believed a tracking chip had

been implanted in his body by the government, does not mean that the social worker

falsified a record, so long as he or she accurately reported these claims, disputed as they

may be. The Court also notes that the Social Service Records provided by Plaintiff also

include notations of Plaintiff and his wife denying various allegations, as well as other

information favorable to Plaintiff. See Dkt. No. 101 at p. 9 (parents denying living out of

a vehicle), p. 30 (social service worker noting that child “gravitated to his father, who was

affectionate and appropriate with him”), p. 41 (Psychological Evaluation dated April 15,

2018 finding “It is the conclusion of this evaluation that both Emily and Nicholas show

                                              14
     Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 15 of 25




adjustment within the normal range and adequate parenting skills.”), p. 42 (noting no

concerns during home visit).

       Plaintiff’s concerns that Warren County Social Services negligently investigated

his relationship with his children, or his parenting skills, or his mental health, and should

have discovered sooner that what was reported to the case worker was not in fact true, are

not part of his section 1983 claim. Daniels v. Williams, 474 U.S. 327, 333 (1986)

(“[I]njuries inflicted by governmental negligence are not addressed by the United States

Constitution. . . .”).

       Setting aside this argument, and on a more basic level, insofar as there is a

supportable claim that a named Defendant did in fact manufacture false evidence and

presented it to the Family Court, which presentation materially affected the outcome of

the custody decision, that fact is part of Plaintiff’s substantive claim to be proven at trial,

and is not a discovery-related issue for this Court to resolve. Certainly, Plaintiff will be

given the opportunity to utilize at any trial all the Social Services Records supplied during

discovery, provided that the Trial Court Judge concludes that the records are relevant to

the claims still at issue.

       Accordingly, Plaintiff’s request for sanctions for spoliation of evidence is hereby

denied.




                                               15
    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 16 of 25




           V. MOTION TO SUBMIT A THIRD AMENDED COMPLAINT

       As noted in the procedural history of this case, Plaintiff has already filed a

Complaint, an Amended Complaint, and a Second Amended Complaint. At the very end

of discovery, Plaintiff now seeks permission to file a Third Amended Complaint, which

adds his two children as additional Plaintiffs, and adds ten new Defendants and several

additional claims, some of which have already been considered and dismissed. For the

reasons that follow, Plaintiff’s request to further amend the Complaint is denied.

       Federal Rule of Civil Procedure 15(a) states, in pertinent part, that leave to amend

a pleading should be “freely given when justice so requires.” Tocker v. Philip Morris

Cos., 470 F.3d 481, 491 (2d Cir. 2006); Ellis v. Chao, 336 F.3d 114, 127 (2d Cir. 2003).

Indeed, leave to amend should be denied only in the face of undue delay, bad faith, undue

prejudice to the non-movant, futility of amendment, or where the movant has repeatedly

failed to cure deficiencies in previous amendments. Foman v. Davis, 371 U.S. 178, 182

(1962); Kropelnicki v. Siegel, 290 F.3d 118, 130 (2d Cir. 2002) (citing Chill v. Gen. Elec.

Co., 101 F.3d 263, 271-72 (2d Cir. 1996)).

       “However, ‘if the motion to amend is filed after the deadline imposed by the

district court in its scheduling order,’ the plaintiff must also show ‘good cause.’” Min

Gui Ni v. Bat-Yam Food Servs., Inc., 2014 WL 3810820, at *2 (S.D.N.Y. July 30, 2014)

(citing Werking v. Andrews, 526 Fed. Appx. 94, 96 (2d Cir. 2013)). “In order to show

good cause, the moving party must demonstrate that, despite having exercised diligence

                                             16
    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 17 of 25




in its efforts to adhere to the court’s scheduling order, the applicable deadline to amend

could not reasonably have been met.” Id. (internal quotation marks and citations omitted);

see also Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000) (“We now

join these [circuit] courts in holding that despite the lenient standard of Rule 15(a), a

district court does not abuse its discretion in denying leave to amend the pleadings after

the deadline set in the scheduling order where the moving party has failed to establish

good cause. Moreover, we agree with these courts that a finding of ‘good cause’ depends

on the diligence of the moving party.”). District courts are vested with broad discretion

to grant a party leave to amend the pleadings. SCS Commc’ns, Inc. v. Herrick Co., 360

F.3d 329, 345 (2d Cir. 2004).

       In the present case a careful review of the factors outlined above warrants the

conclusion that a further amendment of Plaintiff’s Complaint should not be allowed. As

an initial matter, the present Motion is clearly untimely. The deadline to amend was set

by the Court for November 15, 2019, Dkt. No. 46, and the present Motion to Amend was

not filed until 11 months after the expiration of that deadline, Dkt. No. 97. No compelling

reason for the failure to comply with the scheduling order has been presented by Plaintiff.

Plaintiff notes that much of the proposed Third Amended Complaint relates to documents

or records that were provided during the discovery process, and that production was

delayed by the Defendants.      While Defendants’ delay in providing discovery was




                                             17
      Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 18 of 25




inappropriate, 5 many of the claims and theories now sought to be asserted, or re-asserted,

were long known to Plaintiff. Indeed, nearly all of Plaintiff’s claims contained in the

Proposed Third Amended Complaint are contained in the Second Amended Complaint,

except for Plaintiff’s HIPAA claim and his effective access to courts claim based upon

alleged wrongdoing during discovery in this case. Compare Dkt. No. 98 with Dkt. No.

75.

         Certainly, Plaintiff was aware of the procedure for filing a motion to amend, as he

had done so on two prior occasions. Further, his inability to correct the Complaint on his

previous attempts is itself a reason for denying any further amendment. See, e.g., Palacio

v. City of New York, 489 F.Supp.2d 335, 343 (S.D.N.Y. 2007) (denying plaintiff pro se

leave to amend his complaint for a third time when “plaintiff has already had two chances

to amend with specific instructions . . . on how to properly do so”).

         The discovery deadline in this case, which has been pending for two years, closed

on November 30, 2020. See Text Minute Entry dated May 29, 2020. In addition, both

sides have filed dispositive or partially dispositive Motions. Dkt. Nos. 131 & 139. To

grant this proposed amendment, which adds new Plaintiffs, new Defendants, and new

claims, and which would require the addition of new counsel and a new discovery order,


5
  Defense counsel noted in his letter to Plaintiff that the Defendants would provide discovery only when Plaintiff
himself provided his responses to outstanding demands. Dkt. No. 104 at ¶ 19. This is not an authorized approach.
“Discovery is not equity: one party’s noncompliance with discovery requirements does not excuse the other’s failure
to comply. Each party’s obligation is independent.” Gropper v. David Ellis Real Estate, L.P., 2014 WL 518234, at
*3 (S.D.N.Y. Feb. 10, 2014); see also John Wiley & Sons, Inc. v. Book Dog Books, LLC, 298 F.R.D. 145, 148
(S.D.N.Y. 2014) (“[I]t is well-established that a party cannot unilaterally refuse to fulfill its discovery obligations as
retaliation for another party’s discovery violations.”).
                                                            18
    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 19 of 25




would effectively moot the present Motions and result in a substantial delay in resolving

the case. Presumably the discovery and depositions that have occurred to date would

have to be redone. This extension of the proceedings would prejudice the Defendants and

constitute a poor use of judicial resources. See Funches v. Russo, 2019 WL 5191497, at

*2 (N.D.N.Y. Oct. 15, 2019); CA, Inc. v. AppDynamics, Inc., 2014 WL 2805115, at *4

(E.D.N.Y. June 20, 2014).

       In addition, the Court notes that many of the claims and parties that Plaintiff now

seeks to add have already been considered and rejected by the Court. For example, the

proposed Third Amended Complaint once again contains claims against Jessica Vinson,

the court-appointed attorney for Plaintiff’s children, as well as Jeffrey Matte, private legal

counsel for Plaintiff’s wife in the Warren County Family Court proceedings. As noted

extensively in prior decisions, neither individual is a state actor amenable to suit under

section 1983. Dkt. No. 7 at pp. 15-16; Dkt. No. 73 at pp. 25-26. Also previously

dismissed were Defendants Terry Cahill and Christina Hanchett. Dkt. No. 73 at pp. 22 &

24-25. The District Court has considered and rejected the state law claims noting, inter

alia, that Plaintiff did not fully satisfy the notice of claim requirements, id. at pp. 29-34,

but Plaintiff seeks to add those faulty claims once again. Plaintiff’s attempt to join these

parties must be denied. “Those efforts are barred by the law-of-the-case doctrine, which

‘commands that when a court has ruled on an issue, that decision should generally be

adhered to by that court in subsequent stages in the same case unless cogent and

                                              19
    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 20 of 25




compelling reasons militate otherwise.’” Vaughn v. Phoenix House New York Inc., 957

F.3d 141, 146-47 (2d Cir. 2020) (quoting Johnson v. Holder, 564 F.3d 95, 99 (2d Cir.

2009)). Plaintiff also seeks to add a “Doe” Defendant, even though discovery is now

complete and any Doe Defendant has not been identified by Plaintiff.

       New proposed Defendants include: three individuals said to be supervisors at the

Warren County Social Services Department, Katherin Lambert, Kristina Neel, and Tracy

Terry; the Deputy Commissioner of Warren County Social Services, Schrock Seeley;

Karren Atkins, a DCYF Permanency Placement Supervisor; and Erik Mastrianni, who

may have worked for the Warren County Department of Health or Social Services as an

early intervention caseworker. See Dkt. No. 98. While Plaintiff already has a claim

against the primary caseworker, Ms. Raymond, as well as certain supervisors, Lord and

Breen, the addition of new supervisors is problematic and potentially futile in light of the

Second Circuit’s recent decision which essentially eliminated supervisory liability.

Tangreti v. Bachmann, 2020 WL 7687688, at *4 (2d Cir. Dec. 28, 2020). Further, the

allegations of conspiracy in the proposed Third Amended Complaint against these

proposed Defendants are also too vague to support a claim.

       Proposed Defendant Karren Atkins is a New Hampshire resident and a DCYF

Supervisor and is said to have unlawfully seized Plaintiff’s children and placed them in

New Hampshire foster care in violation of the Fourteenth Amendment. Dkt. No. 98 at ¶¶

24 & 99. It is not alleged that Atkins took any acts within the State of New York, and her

                                             20
    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 21 of 25




addition as a party presents significant jurisdictional and venue issues. Basile v. Walt

Disney Co., 717 F. Supp. 2d 381, 387-88 (S.D.N.Y. 2010) (declining to attach pendent

venue to a federal malicious arrest and prosecution claims on the basis of the federal

parental rights claims arising in New York and holding that “[w]hile the federal parental

rights claims may be properly venued in this district, considering ‘judicial economy,

convenience to the parties and the court system, avoidance of piecemeal litigation and

fairness to the litigants,’ pendent venue on the basis of those claims is inappropriate.”).

       In addition, Plaintiff’s proposed claim in the Third Amended Complaint for a

violation of HIPAA is futile. Meadows v. United Servs., Inc., 963 F.3d 240, 244 (2d Cir.

2020) (“because HIPAA confers no private cause of action, express or implied, we must

dismiss Meadows’ claims.”). Without commenting on the merits of the proposed First

Amendment retaliation claim, Dkt. No. 98 at ¶ 97, such a claim is separate and distinct

from the pending due process claim, and therefore there is no compelling reason to allow

that claim to be added at this late date, significantly delaying the resolution of the present

dispute.

       Considering all the foregoing, the Court exercises its broad discretion and

concludes that allowing a further amendment would be unwarranted, prejudicial, and in

certain respects futile. Plaintiff’s Motion to file a Third Amended Complaint is therefore

denied.




                                              21
    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 22 of 25




                         VI. MOTION TO SEAL DOCUMENTS

       Plaintiff LeClair has made several requests to seal documents that were submitted

by him in connection with the presently pending Motions. Dkt. Nos. 81, 100, 103, & 112.

Most of the documents relate to medical records and assessments, and social service

records regarding investigations into, or services provided to, Plaintiff and his family.

Dkt. Nos. 83, 84, 86, 88, 101, 105, & 112. The Court has reviewed these documents in

connection with the present Motions, either to determine their relevancy, or on more

substantive issues.

       The Second Circuit has described “[t]he common law right of public access to

judicial documents” as “firmly rooted in our nation’s history.” Lugosch v. Pyramid Co.

of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). Under Lugosch, when a party moves to

seal documents, the Court must undertake a three-step process to determine whether the

documents at issue should be sealed. Id. at 119-20. The Court must first determine

whether the documents are “judicial documents” to which the presumption of access

attaches. See id. at 119. A “judicial document” is “relevant to the performance of the

judicial function and useful in the judicial process”; merely filing a document with the

Court “is insufficient to render that paper a judicial document subject to the right of public

access.” Id. (quoting United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) (“Amodeo

I”)). Next, if the documents are judicial, the Court must determine the weight of the

presumption of access. Id. The weight is based on the role the documents play in the

                                              22
    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 23 of 25




Court’s “exercise of Article III judicial power.” Id. (quoting United States v. Amodeo, 71

F.3d 1044, 1048 (2d Cir. 1995) (“Amodeo II”)). Generally, the role will fall on a

“continuum from matters that directly affect an adjudication to matters that come within

a court’s purview solely to insure their irrelevance.” Id. (quoting Amodeo II, 71 F.3d at

1049). Finally, the Court must balance the weight of the presumption against “competing

considerations.” Id. at 120 (quoting Amodeo II, 71 F.3d at 1050). Examples of the latter

include “the danger of impairing law enforcement or judicial efficiency and the privacy

interests of those resisting disclosure.” Id. (quoting Amodeo II, 71 F.3d at 1050).

         In the present case the Court grants Plaintiff’s Motion to Seal. Some of the items

or documents that were submitted to the Court were simply not relevant and were not

considered, including the DVD supplied by Plaintiff and referred to in Dkt. No. 112, and

the Affidavits of Plaintiff’s wife found within portions of Dkt. No. 101.             More

significantly however, those documents relate to sensitive issues involving children as

well as medical and mental health records. To the extent that the information contained

therein is relevant and necessary to this decision, those facts are contained within the

decision itself. There is no further need to disclose to the public this confidential

information, and therefore the privacy interests of the individuals outweigh the public’s

right to view these documents, at least as it relates to this Memorandum-Decision and

Order.




                                              23
     Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 24 of 25




                                   VII. CONCLUSION

        WHEREFORE, it is hereby

        ORDERED, that Plaintiff’s request to serve additional interrogatories (Dkt. No.

66) is hereby DENIED AS MOOT; and it is further

        ORDERED, that Defendants’ Letter-Motion objecting to Plaintiff’s December 4,

2020 document demand, and requesting an order directing Plaintiff to respond to their

November 30, 2020, document demands (Dkt. No. 117), is hereby GRANTED and

Plaintiff shall submit response to the demands within fourteen (14) days of this Order;

and it is further

        ORDERED, that Plaintiff’s request for additional discovery and the issuance of

discovery subpoenas (Dkt. Nos. 111 & 134), is hereby DENIED; and it is further

        ORDERED, that Plaintiff’s Request for Sanctions due to the alleged spoliation of

evidence and, in the alternative, for the appointment of a forensic expert (Dkt. Nos. 102,

107, & 111), is hereby DENIED; and it is further

        ORDERED, that Plaintiff’s Motion to file a Third Amended Complaint, and for

the appointment of counsel for his minor children (Dkt. Nos. 97, 98, & 108), is hereby

DENIED; and it is further

        ORDERED, that Plaintiff’s Motion to Seal (Dkt. Nos. 81, 100, 103, & 112) the

documents contained in Dkt. Nos. 83, 84, 86, 88, 101, & 105 is hereby GRANTED; and

it is further

                                            24
    Case 1:19-cv-00028-BKS-DJS Document 148 Filed 01/12/21 Page 25 of 25




       ORDERED, that the Clerk of the Court serve a copy of this Memorandum-

Decision and Order upon the parties to this action.

       IT IS SO ORDERED.

Date: January 12, 2021
      Albany, New York




                                            25
